Citation Nr: 0630539	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1939 to 
September 1945, from December 1946 to November 1949, and 
again from December 1949 to August 1961.  He died in 
September 2001.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim for 
entitlement to service connection for cause of the veteran's 
death.

It is noted that the appellant's claim regarding education 
benefits under Chapter 35 is not on appeal as she did not 
timely file a substantive appeal following issuance of the 
December 2003 statement of the case.  In addition, the matter 
of Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is not on appeal as the appellant failed to timely 
file a notice of disagreement following her notification of 
the RO's adverse determination in November 2003. 


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for hearing loss, anxiety reaction, bursitis of 
the feet, chronic prostatitis, tinnitus, fracture of the left 
second metacarpal, fracture of the right fifth metacarpal, 
amputation of the distal end of the right little finger, 
fracture of the right calcis, and fracture of the right 
fibula, with a total disability rating.

2.  The veteran's death certificate indicates that he died in 
September 2001.  Chronic obstructive pulmonary disease (COPD) 
was listed as the immediate cause of death; 10 years is 
listed as the interval between COPD and death.  Dementia was 
noted as a significant condition contributing to death but 
not resulting in the underlying cause of death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence, as well as requested that she submit any additional 
evidence pertaining to the claim.  The Board observes that 
the aforementioned letter did not provide the appellant with 
notice of the type of evidence necessary to establish an 
effective date for the issue on appeal.  However, despite the 
inadequate notice provided to the appellant on this latter 
element, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for the cause of the 
veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the appellant's statements in support of 
her claim.  The Board has carefully reviewed such statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

2.  Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2005).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(2005).

Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  In this 
case, it is not disputed that the veteran was service-
connected for numerous disabilities including:  hearing loss, 
anxiety reaction, bursitis of the feet, chronic prostatitis, 
tinnitus, fracture of the left second metacarpal, fracture of 
the right fifth metacarpal, amputation of the distal end of 
the right little finger, fracture of the right calcis, and 
fracture of the right fibula.  However, the evidence of 
record fails to establish that any of the veteran's service-
connected disabilities caused or substantially or materially 
contributed to the cause of the veteran's death.  

In this regard, the veteran's September 2001 death 
certificate indicates that the immediate cause of his death 
was COPD.  Dementia was listed as a significant condition 
that contributed to death but did not result in the 
underlying cause of death.  Prior to his death, the record 
demonstrates that the veteran sought treatment on two 
occasions for COPD and dementia.  For example, an August 
hospital discharge summary reflects that the veteran, who was 
hospitalized from July 29, 2001, to August 9, 2001, had a 
final diagnosis, of among other things, COPD exacerbation and 
dementia.  Similarly, another August 2001 hospital discharge 
summary reflects that the veteran was hospitalized from 
August 25, 2001, to August 28, 2001, after falling and 
pulling out his Foley catheter.  His final diagnosis upon 
discharge was end-stage COPD, dementia, myelodysplasia, and 
congestive heart failure.  The reported course of treatment 
was that the veteran was to be sent home and treated with 
hospice care. 

However, as stated above, there is no competent evidence of 
record that establishes that the veteran's death from COPD 
was in any way related to any of the veteran's service-
connected disabilities.  Therefore, in the absence of any 
competent evidence to the contrary, the Board must conclude 
that none of the veteran's service-connected disabilities 
caused or substantially or materially contributed to the 
veteran's death from COPD.

Moreover, the appellant does not contend, and the record does 
not demonstrate that the veteran's death from COPD was 
related to any incident of the veteran's service.  The Board 
observes that in September 1953, the veteran was hospitalized 
for fourteen days for bronchopneumonia.  The veteran's 
treatment records reflect that he sought treatment for 
aspiration pneumonia in July 2001.  However, there is no 
evidence that such one time in-service treatment for 
pneumonia was related to the aspiration pneumonia for which 
he sought treatment in 2001.  Indeed, the hospital discharge 
summary reflects that aspiration pneumonia was a possible 
community acquired pneumonia.  Moreover, there is no 
competent clinical evidence of record that links the 
veteran's in-service pneumonia to his post-service pneumonia 
or that such in-service pneumonia developed into the 
veteran's fatal COPD.  Therefore, in the absence of any 
evidence to the contrary, the Board must conclude that the 
veteran's death from COPD was not etiologically related to 
the veteran's service.

The Board also observes that in January 1958, the veteran 
sustained a concussion in France after being involved in an 
automobile accident.  However, there is no evidence that such 
concussion in 1958 resulted in the veteran's dementia.  
Notably, dementia first manifested decades after service 
separation.  The record does not contain a competent medical 
opinion linking the dementia to any aspect of the veteran's 
service to include his service-connected anxiety.  Notably, 
the examiner from the veteran's June 2000 VA psychiatric 
compensation examination indicated that the veteran's 
dementia was due to his general medical condition. 

In conclusion, although the appellant asserts that the 
veteran's service-connected disabilities contributed to the 
veteran's death, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the appellant's statements in support of her claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's service-
connected disabilities either caused or contributed 
substantially or materially to his death.  Although, the 
Board is sympathetic to the appellant on the loss of her 
husband, and grateful for his service to this nation, the 
preponderance of the evidence is against a favorable decision 
for her claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2005), 
but it does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


